Scott P. Crampton: May it please the Court, we would like to comment briefly on the general approach of the government by looking at other statutes that have been enacted in this ten-year period to the extent that, that might be at all pertinent. It seems to us that there is no clear pattern evident from these enactments. In some of them, Congress said to taxpayers, we're going to give you a benefit, but if you want to take advantage of this benefit why then we want you to file a claim for refund within six months or a year or some shorter period. It seems to us that that's clearly within the power of Congress to shorten that. In one instance Congress in 1951, changed the law to give taxpayers a retroactive benefit for the years 1941 to 1947. In other words they went back ten years, but as here they said nothing about the Statute of Limitations. The problem was presented to Congress in 1955 and Congress then amended the original amendment to provide for filing claims and in the legislative history said they wanted to correct what was apparently an oversight. It seems logical to us to think that if this matter had been presented to Congress specifically that was regard to Section 117 (q) it would have probably corrected what it may have considered to have been an oversight just as it did in the 1951 Act.
Hugo L. Black: To what type of tax did that apply?
Scott P. Crampton: It's covered on Page 29 of the government's brief. I think it was an income tax --
Hugo L. Black: Right, I'll find it.
Scott P. Crampton: For the benefit of serviceman killed an action I believe. It was some type of a remedy that they waned to give serviceman or their beneficiaries. We submit that in determining the issue here, the court should look to Section 117 (q) alone and that in doing so it should be remembered that this statute created entirely new rights as to professional inventors and as to taxpayers having any problem with the holding period it made those rights expressly applicable to the year 1952, which was otherwise barred here and the same would be true of 1951, and that under well established rules in statutory construction, the new legalization is entitled to a reasonable construction to make it fully effective. We believe that the holding of the court of claims does so by giving full effect to Section 117 (q) and by then applying the Statute of Limitations to Section 117 (q) from the time of its enactment to the extent that this constructive payment may seen like somewhat of a new concept. It occurs thus that it just the reverse of the coin in that the Internal Revenue Service is often collecting taxes on theories of constructive payment and it's a situation where perhaps the same rules should work both ways. Finally, it seems to us that if there is any doubt in the interpretation of this problem that the interpretation should be against the Commissioner of Internal Revenue because of his position in the matter. We submit that it is poor tax administration for the Commissioner of Internal Revenue to tell people in this four-year period that they should report their royalties as ordinary income and then after Congress changes the law to come into this Court and in substance say well you shouldn't have believed what I told, you should have filed claims for refund even though as we say from a point of view of a profession inventor there was absolutely no basis for doing so. In short, this taxpayer should not be penalized for having followed the government's instructions. As to this particular statute applied to this particular taxpayer, it seems to us that the Court of Claims was entirely correct in saying that the entire enactment would have been an idle gesture if Congress in giving this benefit for 1952 did not intend taxpayers to get benefit because of the previously outstanding Statute of Limitation.
Speaker: Am I wrong on this that as far as Mr. Zack is concerned, they were returned to 52, was it?
Scott P. Crampton: Yes sir.
Speaker: And the 54 statute was already -- the 54 statute was signed by Congress enacted 56 statute, it was already on the books?
Scott P. Crampton: That's right.
Speaker: And as far as a taxpayer that kind of (Inaudible) concern 54 to 56 statute (Inaudible)
Scott P. Crampton: No, not as to this year. The 54 statute moved forward.
Speaker: Not as the 52?
Scott P. Crampton: That's right. It didn't -- the 54 statute was entirely prospective and what she needed was something to open the door to her for the year 52.
Speaker: That is the two year gap there?
Scott P. Crampton: That's right. It seems to us that the holding of the Court of Claims is correct and should be affirmed.
Earl Warren: Well, Mr. Reese?
J. Mitchell Reese, Jr.: If the Court please, in connection with this survey of legislation we've done I'd like to read to the Court provision that appears on Page 24 of our brief. This is a statement made by The Chairman of the House Ways and Means Committee, Congressman Mills in connection with 1960 Amendment, which was passed by both houses. It was subsequently vetoed by the President, but this is what he said. The amendments contained in HR 6482 will apply to calendar years beginning after 1950. Since the effective date provision does not refer to a period of limitations for claiming credit or refund no refunds or credits will be allowed where the calendar year involved is closed by the running of the Statute of Limitations. Now, this is a general principle and we submit that this principle will become absolutely clear to anyone who reads all these 47 measures that we've set out. In isolation it's hard to convey this, I think, in oral argument, but, I think, a reading of all these statutes, a reading of the 30 statutes in which Congress has specifically dealt with this problem makes it perfectly clear that Congress itself is applying the rule that we say should be applied here. Now, that being true I don't think a Court can really go beyond that. I think what the Court has to look for is the congressional intent or the --
Earl Warren: You make notice -- the differentiation between professionals and amateurs?
J. Mitchell Reese, Jr.: No, we say for the purpose of this case it makes absolutely no difference and the reason we say that is if we are correct that Congress in enacting 117 (q) did not intend to reopen barred years for amateurs, for example, clearly they didn't intend to reopen barred years for professionals, because as the legislative history shows I don't think Congress was concerned or perhaps only interdentally concerned with the professional problem. The amateur problem was what they were directing their attention to. I think the only reason that professionals, in fact, are covered by this legislation is that the legislative solution Congress adopted was to in corporate in 117 (q) almost verbatim the language of Section 1235. This was the 1954 Code prospective provision. Now, it was concerned with three problems. As I said before, 117 (q) was concerned with only one of those three, but it happened to just adopt the language so that in substantive terms it actually covers all three, but in terms of retroactive effect, it was only directed, I think, at one of them. I'd just like to say one other thing about the question whether Congress thought it was extending or restricting the law otherwise applicable when it adopted these provisions. On Pages 27 to 32 of our brief, we've set out a number of statutes in which the legislative history makes it perfectly clear, I think, that Congress thought it was providing relief otherwise barred when it added these express provisions reopening barred years.
Arthur J. Goldberg: (Inaudible)
J. Mitchell Reese, Jr.: Yes sir.
Arthur J. Goldberg: (Inaudible)
J. Mitchell Reese, Jr.: Yes, that is correct.
Arthur J. Goldberg: (Inaudible)
J. Mitchell Reese, Jr.: Yes, that is also correct.
Arthur J. Goldberg: (Inaudible)
J. Mitchell Reese, Jr.: Precisely. I believe that's all I have.
Potter Stewart: Mr. Reese, before you sit down may I ask you this. I gathered, perhaps erroneously, from the amicus plea that has been filed by the Nickel Plate Railroad.
J. Mitchell Reese, Jr.: Yes.
Potter Stewart: And even more so by the fact that your reply brief is devoted entirely to responding to that amicus brief rather than to the case presently before us. That perhaps this case may be something in the nature of a stalking horse so to speak cover that situation, that different statute -- whether or nor I'm right about that is it your position that whatever we would decide in this case would be dispositive of that one?
J. Mitchell Reese, Jr.: Yes, I think it will be. I think the narrowest ground that this Court could possible put this decision on would control that case.
Potter Stewart: Well, nonetheless dispose of that or would?
J. Mitchell Reese, Jr.: Yes that is our position. Thank you.